DETAILED ACTION

Reasons for Allowance
Claims 1-15 are allowed over the prior art of record as amended in the response filed on October 19, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. calculate a velocity vector of motion of the tissue using the echo signal from a time interval between time phases and a movement vector obtained by tracking speckles between time phases, the speckles are scattered images of ultrasonic waves reflected by structures of the body tissue; … generate a post-parallel-movement signal by parallelly moving the echo signal at a predetermined velocity for a predetermined time, extract an image deformation component which is a change component of a signal value due to deformation of an image from a deviation signal between the post-parallel-movement signal and the echo signal, and calculate an error energy of the velocity vector from the image deformation component; b. calculating a velocity vector of motion of the tissue using the echo signal from a time interval between time phases and a movement vector obtained by trackinq speckles between time phases, the speckles are scattered imaqes of ultrasonic waves reflected by structures of the body tissue; generating a post-parallel-movement signal obtained by parallelly moving the echo signal at a predetermined velocity for a predetermined time; extracting an image deformation component which is a change component of a signal value due to deformation of an image from a deviation between the post- parallel-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793